Citation Nr: 1738428	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board denied the Veteran's service connection claims for, among other things, lumbar spine, thoracic spine, and psychiatric disabilities, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court). In a November 2015 memorandum decision, the Court set aside the portion of the Board's October 2013 decision denying service connection for lumbar spine, thoracic spine, and psychiatric disabilities and remanded the claims for further development and/or adjudication. The Court dismissed the appeal with respect to the 14 other claims denied in the October 2013 decision. 

In July 2016, the Board remanded this appeal in accordance with the November 2015 Court memorandum decision for further development.  The case has been returned to the Board and is now ready for adjudication.  

The issue of entitlement to service connection for acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability was not caused or aggravated by his service.

2. The Veteran's thoracic spine disability was not caused or aggravated by his service. 


CONCLUSIONS OF LAW

1. A lumbar spine disability was not incurred in or aggravated by active military service, and arthritis of the thoracic spine may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. A thoracic spine disability was not incurred in or aggravated by active military service, and arthritis of the thoracic spine may not be presumed to be related to service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran was notified in October 2008, of the information and evidence which was needed to substantiate his claims for service connection for entitlement to service connection for a lumbar spine disability and a thoracic spine disability. Therefore, VA has satisfied its duty to notify.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, Social Security Administration (SSA) records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, service records, SSA records, post-service VA records, and post-service private treatment records. 

In addition the Veteran underwent a VA lumbar examination in February 2013 and addendum medical opinions were provided in January 2017 and March 2017. The examination and opinions are of record. The Board notes that a VA thoracic examination was not provided, the reasoning is provided below. 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record and discussed briefly below, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to service connection for thoracic and lumbar spine disabilities. See Dyment v. West, 13 Vet. App. 141 (1999).

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and certain chronic diseases such as arthritis become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2012). Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24). In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim. See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty. Id.   

The VA General Counsel  has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90, 56 Fed. Reg. 45,712 (1990). 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). 

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

III. Lumbar Spine Disability

The Veteran claimed he had a low back disorder that began in February 1972. The Veteran's service treatment records indicate that in August 1971 he was treated for complaints of lower back pain. The Veteran's service treatment records diagnosed the Veteran with weak sacral spine muscle. In October 1971, service treatment records note that the Veteran's back pain had subsided until he twisted it. The service treatment records indicate that the lower back pain radiated into his left thigh. The Veteran was diagnosed with a low back strain and he was prescribed heat and bed rest. In June 1973, the Veteran underwent a separation medical examination which found the Veteran's spine clinically normal. The Veteran's reserve service treatment records from May 1974 to May 1990 do not mention any spinal issues. 

In December 1974, the Veteran submitted a statement that he hurt his back in-service; but that he no longer suffers from back pain and was not having trouble with his back. 

The Veteran's post-service private treatment records indicate that the Veteran began experiencing back pain in April 2005. Since 2005, the Veteran has sought treatment for back pain. In September 2013, the Veteran had an MRI which noted moderate degenerative disc disease at L4-L5 and L5-S1. 

In a September 2011, the Veteran stated in a psychiatric VA note that he has had back pain since active duty. He reported that he has been unable to work due to his medical condition. 

The Veteran's SSA records indicate that the Veteran claimed his benefits based on several medical issues, including back pain. 

In July 2013, the Veteran's chiropractor, Dr. T, opined that it is highly possible the injuries that occurred while in the military have contributed to and aggravated his condition. In December 2015, the Veteran's private doctor, Dr. D, opined that it is highly probable and possible the injuries that occurred while in the military have contributed to and aggravated his current condition. Both opinions stated that they reviewed the Veteran's military service records, provided by the Veteran. The Board finds that these two opinions have little probative weight because both opinions provide no rationale as to why the Veteran's current condition (which were not specified) were relate to the Veteran's injury in active service. 

The Veteran underwent a January 2013 VA spine examination. The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine. The examiner opined that the Veteran's back issue was resolved by October 1971, and therefore not related to the Veteran's current lumbar back disability. However, the Court ruled that January 2013 VA examiner's negative nexus opinion was inadequate because it relied on inaccurate factual premises.

In January 2017, an addendum medical opinion was provided. The examiner opined that the lumbar condition was less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner reasoned that the Veteran was treated for a back injury in August 1971 and that he was treated again in October 1971 after he twisted his back; but the Veteran had no complaints of back pain and residuals of back pain were not found at discharge. The examiner further reasoned that his current back pain and problems are not thought to be related to his injury in-service. 

The Board notes that the July 2016 remand instructions requested the examiner's rationale to discuss whether the Veteran's current back condition is merely a delayed reaction to the in-service injury. The Board finds that the examiner provided an adequate discussion concerning a delayed reaction to the Veteran's in-service back injury because he reasoned that current back pain and problems are not thought to be related to his in-service event; essentially the examiner opined that there was no delayed reaction to an in-service injury. Therefore, the Board finds that the addendum opinion substantially complied with the Board's July 2016 remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999). The Board also finds that the addendum opinion is adequate for adjudication because the examiner reviewed all available records, and provided a medical opinion with sound reasoning based on accurate facts. See Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007). Therefore, the Board finds the July 2016 addendum opinion probative.

In March 2017, VA provided another addendum opinion. VA posited the question of whether numerous parachute jumps in-service caused the Veteran's current lumbar condition. The record contains no evidence that the Veteran had participated in numerous parachute jumps in-service. The examiner provided a negative nexus opinion. The Veteran's representative argued that the March 2017 addendum opinion is inherently faulty for its reliance upon an unestablished fact. The Board agrees with the Veteran's characterization of the March 2017 addendum opinion; and therefore the Board finds that March 2017 addendum opinion provides no probative value. However, since the Board has found that the earlier January 2017 addendum opinion is adequate for adjudication, the Board finds that the medical evidence in the record is adequate for adjudication and a remand for further development is not required. See Tucker v. Serwinski, 2 Vet.App. 201, 203 (1992).

The Board finds that the Veteran's September 2011 statement that he has suffered back pain since service competent. However, the Board finds the finds that the statement is not credible. The Veteran stated in December 1974, soon after he left active service, that he did not have back pain. Further, the Veteran's reserve records do not indicate any back issue or back pain. The earliest note of post-service back pain is a reference to back pain diagnosis in April 2005. Therefore, the Veteran's statement that the he had experience back pain since service is not credible.

The evidence in the record does not show that the Veteran's arthritis of the lumbar spine manifested within one year separation of service. Although the Veteran stated that he had back pain since leaving service, the Board found this statement is not credible because he stated he did not have back pain when he left service. Further the earliest record the Veteran's back pain was in April 2005. The Veteran was not diagnosed with degenerative disc disease until 2013. Therefore, since there is no evidence of arthritis one year after discharge from service, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the Veteran has a current lumbar disability. The Board further finds that the Veteran had a low back injury in-service. However, the Board finds that the Veteran's first complaints of low back symptoms were many years after service and that probative medical evidence weighs against a finding that the Veteran's current back disability is related to the Veteran's in-service injury. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a back disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a lumbar back disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


IV. Thoracic Spine Disability

The Veteran claimed he suffered a thoracic spine injury in January 1990 while the Veteran was on ACTDUTRA. The Veteran's active service treatment records indicate no injury or complaint related to the thoracic spine. 
 
As noted above private treatment records indicate that the Veteran suffered from back pain beginning in April 2005, it is unclear whether the back pain related to the Veteran's current lumbar spine disability or his thoracic spine disability. In March 2007, the Veteran's x-ray report for the thoracic spine notes mild degenerative disc disease. Finally, in May 2010 the Veteran reported on his disability benefits SSA claim that he had a thoracic spine issue. 

The Board finds that the Veteran currently has a thoracic spine disability. However, the Board finds that the Veteran did not have an in-service incurrence or aggravation of a disease or injury concerning the thoracic spine. Further there is no evidence that the Veteran's thoracic spine arthritis manifested itself within a year of separation of active duty service; therefore arthritis of the thoracic spine cannot be presumed to be caused by active duty service. See 38 C.F.R. §§ 3.307, 3.309.

The Board notes that Veteran claimed that his thoracic back disability occurred after active duty. The RO has not made a finding as to verified periods of ACDUTRA or INACDUTRA. However, given the state of the evidence, whether or not any of the post-active-duty medical treatment shown occurred during ACDUTRA or INACDUTRA does not require further development.  Specifically, for his claim there is no line of duty reports of record. In addition, the Veteran's service treatment reports from his post-active-duty service with the Naval Reserve, dated between 1974 and 1997, do not show that the Veteran sustained any relevant injury or received any relevant treatment. This evidence includes examination reports, and associated "reports of medical history," dated in 1974, 1977, 1979, 1982, 1985, 1986, 1988, and 1990, which show that all relevant body parts and systems were clinically evaluated as normal. In the associated "reports of medical history," the Veteran denied a history of any relevant symptoms, and in each case, he stated that his present health was good, or excellent. There is no evidence to show that he became disabled as a result of this due to a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan. In summary, there is no evidence to show that a disease or injury involving the thoracic spine was incurred or aggravated in the line of duty. 38 U.S.C.A. § 101. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a thoracic spine disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a thoracic spine disability disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

The Board notes that the Veteran requested a VA compensation and pension examination. Regarding a VA examination for a thoracic spine disability, in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case there is no evidence of an in-service injury or event that would cause a thoracic spine disability. Therefore, despite the low bar set by McLendon, a VA examination is not warranted.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a thoracic spine disability is denied. 
REMAND

The Board finds that a remand is necessary to obtain a VA psychiatric examination. In September 2011, post-service VA treatment records indicate that the Veteran was diagnosed with depression and anxiety. During psychiatric treatment at a VA medical center he stated he dealt with things that were very stressful in the military. He stated that he was having difficulty dealing with some of the issues that he experienced while he was in the military and that he was able to cope with it before but now does not feel a part of it. In August 2013, a private psychiatrist diagnosed the Veteran with depression. The psychiatrist opined that the Veteran's depression is more likely than not aggravated by his time in service.  The private psychiatrist cited to the Veteran's VA mental health treatment records as the rationale.  In light of the above, the Board finds that a VA examination is warranted that considers the entire evidence of record and provides an opinion with a fully explained rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated medical records pertaining to the Veteran's acquired psychiatric disorder. 

2.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include diagnosed depression and anxiety. The examiner should review the claims folder.

The examiner is requested to:

(a) Identify all current psychiatric disorders found on examination. 

(b) For each diagnosed psychiatric disorder, the examiner is requested to opine whether it is as least as likely as not (a 50 percent probability or greater) that it had its onset during military service or is otherwise etiologically related to such service? Whether it is at least as likely as not that any diagnosed psychosis had its onset within one year of service separation. 

The examiner should address in his/her rationale the Veteran's private psychiatric opinion. 

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


